Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 and 10/14/21 was considered by the examiner.

Drawings
The drawings are objected to because they only contain reference numerals with no description. For example: “28” should be “Controller 28”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783).
Regarding claim 1, Thebeau teaches:
(Figure 2 and related description, [0016], shows elevator systems 202 and datacenter 210), the elevator data communication system comprising:
a software-based cloud communication platform configured to receive and send communications to the plurality of elevator systems (Figure 2 and [0020]-[0021] shows cloud 206 and communicating to elevator group 202); and
a server remotely located from the plurality of elevator systems (Fig 2, see cloud server remote from elevator groups 202) and configured to send and receive the communications between the datacenter and the software-based cloud communication platform (Fig 2 shows cloud 206 and cloud server communicating with datacenter 210), 
Thebeau does not specifically disclose the server including a plurality of software-based simulated modems each assigned to a respective one of the plurality of elevator systems.
Williams teaches the server including a plurality of software-based modems each assigned to a respective one of the plurality of elevator systems (Fig 2, notice controllers 115a-f assigned to each elevator system, where the controller are equivalent to the claimed modems; and [0040] shows that the controllers can be combined and are cloud based, where combining these controllers can be considered a server, although the top components of fig 2 can be considered a larger server, which include the redirector; [0032] shows controllers are located in control room in the cloud and are remote; [0040] shows that controllers are software based, “software based” is not clear, since the controllers and redirectors are all controller by software; [0047] also shows computer program code).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the 

Regarding claim 3, 17, The combined teachings and specifically Thebeau discloses:
wherein the software-based cloud communication platform is a voice over internet protocol provider ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 4, The combined teachings and specifically Thebeau discloses:
wherein the voice over internet protocol provider communicates with the plurality of elevator systems via a public switched telephone network ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).

Regarding claim 5, The combined teachings and particularly Thebeau teaches:
wherein the server is located at the datacenter (Fig 2 206 shows Cloud server, which contains various data functions including diagnostics and reports; This cloud server could be considered a data center; Also, you can flexibly design the setup location of the server without any inventive effort).

Regarding claim 10, 16, The combined teachings and particularly Thebeau discloses:
wherein the wireless communications include operation data, and the server includes a non- transitory storage medium for storing a database that includes the operation data ([0024] shows operational metrics being collected at cloud server and [0041] shows computer readable medium).

Regarding claim 11, The combined teachings and particularly Thebeau discloses:
wherein the server applies an application service that receives the operation data from the plurality of software-based simulated modems and transfers to the database ([0021], the functions of the controllers (modems) is moved to the cloud server 206, so all of the operational functions, diagnostic functions, which would include data, would be now stored in the cloud server).

Regarding claim 12, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via the Internet ([0020] shows communicating with the cloud platform and server 206 via the Internet 208).

Regarding claim 13, The combined teachings and particularly Thebeau discloses:
wherein the software-based cloud communication platform communicates with the server via a cellular connection ([0020] and fig 2 shows cellular connection).

Regarding claim 14, Thebeau discloses:
 A method of communication between a plurality of elevator systems and a datacenter remotely located from the plurality of elevator systems (Fig 2, notice cloud server communicating with elevator systems 202), the method comprising:
transferring communications between a software-based cloud communication platform and the plurality of elevator systems via a public switched telephone network (Fig 2 shows transferring data between cloud server and elevator systems 202, and [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications) ; and
 and between the software- based cloud communication platform and server located at the datacenter  ([0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications).
Thebeau does not specifically teach a plurality of software-based simulated modems executed by a server.
Williams discloses a plurality of software-based simulated modems executed by a server (Fig 2, notice controllers 115a-f assigned to each elevator system where the controllers are equivalent to eh claimed modems; and [0040] shows that the controllers can be combined and are cloud based, where combining these controllers can be considered a server, although the top components of fig 2 can be considered a larger server, which include the redirector; [0032] shows controllers are located in control room in the cloud and are remote; [0040] shows that controllers are software based, “software based” is not clear, since the controllers and redirectors are all controller by software; [0047] also shows computer program code).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the cloud communication of Thebeau, to include the controller within the cloud as taught by Williams, since stated in [0003] that such a modification would optimize an elevator car being sent to serve the elevator call.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783) in further view of Richmond (US 2017/0228950).
Regarding claim 2, The combined teachings do not specifically teach wherein the plurality of software-based simulated modems are configured to simulate a plurality of analog modems.
([0011] many computer manufacturers no longer install hardware modems on general purpose computers, and instead use software that simulates modems).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Richmond, since stated in [0011] of Richmond, that such a modification would provide faster more reliable data connections.

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thebeau et al. (US 2016/0107861), hereinafter referred to as Thebeau in view of Williams (US 2020/0039783) in further view of Chen (US 2020/0236531)
Regarding claim 6, 15, The combined teachings does not specifically teach wherein each software-based simulated modem is configured with a VoIP phone number.
Chen teaches wherein each software-based simulated modem is configured with a VoIP phone number ([0049] shows “ the modem device identification may be a VOIP (Voice Over Internet Protocol) account number”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Chen, since such a modification would ensure that the message is received in time.

Regarding claim 7, The combined teachings discloses the modems being assigned to a respective one of the elevator system (See rejection of claim 1).
The combined teaching do not specifically teach wherein each VoIP phone number is configure to connect with the software-based cloud communication platform.
(See fig 1, modem on platform and rejection of claim 6 describes VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 8, The combined teachings discloses wherein the software-based cloud communication platform is a VoIP provider (Thebeau: [0020] shows the connection may adhere to one or more communications or standards or the like including telephone, cellular, Wi-Fi, ethernet, satellite or cable communications; It discloses that software-based cloud communication platform is a voice provider over internet protocol; Also see Chen, [0048] shows modem forwarding call over VOIP).
	The motivation is the same as provided in the rejection of claim 6.

Regarding claim 9, The combined teachings discloses wherein the server is configured to call each elevator system of the plurality of elevator systems utilizing a respective one of the plurality of software-based simulated modems (Thebeau: [0019]-[0020] shows Cloud server taking over controller functionality to communicate with the elevator system; and Williams shows redirector and controllers communicating with and controlling the elevator systems) and the associated VoIP phone number (See rejection of claim 6 which discusses VOIP phone number).
	The motivation is the same as provided in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalkunte (US 11172542) teaches a central cloud server having applications associated with the modems of edge nodes and applying those modem functions for communication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411